                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

________________________________________
                                                    )
FELIPE VALERIO PLASENCIA,                           )
                                                    )
               Petitioner,                          )
                                                    )         Criminal Action No.
               v.                                   )         18-10121-FDS
                                                    )
JEFF GRONDOLSKY, Warden,                            )
                                                    )
               Respondent.                          )
                                                    )


                            MEMORANDUM AND ORDER
                    ON PETITION FOR A WRIT OF HABEAS CORPUS

SAYLOR, J.

       This is a pro se petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 and the

savings clause of 28 U.S.C. § 2255. On November 18, 2003, petitioner Felipe Valerio Plasencia

pleaded guilty in the Eastern District of Virginia to possession with intent to distribute cocaine,

possession of a firearm in furtherance of a drug trafficking crime, and possession of a firearm by

a felon. He was sentenced to a 300-month term of incarceration followed by a three-year term of

supervised release. He is presently incarcerated at the Federal Medical Center Devens in Ayer,

Massachusetts.

       The petition contends that Mathis v. United States, 136 S. Ct. 2243 (2016), and United

States v. Hinkle, 832 F.3d 569 (5th Cir. 2016), warrant resentencing, because under those

authorities his two prior state convictions no longer qualify as predicate offenses for the career-

offender enhancement. For the reasons set forth below, the motion will be denied.
I.     Procedural Background

       On October 16, 2003, a grand jury in the Eastern District of Virginia returned a

superseding indictment charging Felipe Valerio Plasencia with four counts: (Count 1)

possession with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1); (Count 2)

conspiracy to distribute cocaine, in violation of 21 U.S.C. §§ 841 and 846; (Count 3) possession

of a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c); and

(Count 4) possession of a firearm by a felon, in violation of 18 U.S.C. § 922(g)(1). On

November 18, 2003, he pleaded guilty to Counts 1, 3, and 4.

       At the sentencing hearing on February 6, 2004, Plasencia’s attorney contended that the

career-offender enhancement under § 4B1.1 of the United States Sentencing Guidelines should

not apply, because Plasencia’s two prior controlled-substance convictions under New York state

law did not qualify as controlled-substance offenses under § 4B1.2(b). In response, the

government contended that those convictions did qualify under the “categorical approach” set

out in Taylor v. United States, 495 U.S. 575, 601 (1990). The District Court agreed with the

government, concluded that Plasencia was a career offender, and imposed a sentence of 300

months of incarceration followed by three years of supervised release.

       Plasencia filed a timely appeal with the Fourth Circuit challenging his career-offender

classification and resulting sentence. On September 28, 2004, the Fourth Circuit rejected his

challenge and affirmed the District Court’s sentence. United States v. Plasencia, 109 Fed. Appx.

622 (2004).

       On September 12, 2005, Plasencia filed a motion in the Eastern District of Virginia under

28 U.S.C. § 2255 challenging the sentencing decision on grounds of ineffective assistance of

counsel. On March 30, 2006, the District Court in Virginia denied the motion.



                                                 2
         In 2016 and 2017, Plasencia filed three petitions with the Fourth Circuit under 28 U.S.C.

§§ 2255(h) and 2244 seeking an order authorizing the District Court to consider a second or

successive application for relief under 28 U.S.C. § 2255. One of those petitions, filed on

December 23, 2016, contended that the Supreme Court’s decision in Mathis and the Fifth

Circuit’s decision in Hinkle warranted resentencing because his two prior state convictions no

longer qualified as predicates for the career-offender enhancement. On January 12, 2017, the

Fourth Circuit denied that petition.

         On January 22, 2018, Plasencia filed the present petition to challenge his sentence under

28 U.S.C. § 2241 and the savings clause of § 2255. The petition contends that his two prior state

convictions no longer qualify as controlled-substance offenses for purposes of the § 4B1.2(b)

career-offender enhancement, and therefore resentencing is warranted.

II.      Analysis

         Because petitioner is proceeding pro se, his pleadings must be construed more leniently

than those drafted by an attorney. See Erickson v. Pardus, 551 U.S. 89, 94 (2007).

Nevertheless, a petitioner’s pro se status does not excuse him from complying with procedural

and substantive requirements of the law. Ahmed v. Rosenblatt, 118 F.3d 886, 890 (1st Cir.

1997).

         Under 28 U.S.C. § 2255, a petitioner who contends that his “sentence was imposed in

violation of the Constitution or laws of the United States” may “move the court which imposed

the sentence to vacate, set aside or correct the sentence.” 28 U.S.C. § 2255(a). It is well-settled

that a petitioner normally must pursue any collateral attack by filing a § 2255 petition with the

sentencing court, rather than filing a § 2241 petition in the district in which he is incarcerated.

United States v. Barrett, 178 F.3d 34, 50 n.10 (1st Cir. 1999), cert. denied, 528 U.S. 1176



                                                  3
(2000); see Rogers v. United States, 180 F.3d 349, 357 n.15 (1st Cir. 1999) (motion under § 2255

is the “exclusive remedy in the sentencing court for any errors occurring at or prior to

sentencing, including construction of the sentence itself.”); Gonzalez v. United States, 150 F.

Supp. 2d 236, 241 (D. Mass. 2001). The relief requested may be granted on the grounds that the

“petitioner’s sentence (1) was imposed in violation of the Constitution, or (2) was imposed by a

court that lacked jurisdiction, or (3) exceeded the statutory maximum, or (4) was otherwise

subject to collateral attack.” David v. United States, 134 F.3d 470, 474 (1st Cir. 1998). A

petitioner bears the burden of establishing that he is entitled to relief under § 2255. Id.

       Under the savings clause of § 2255, a petitioner can challenge the legality of his sentence

through an application for a writ of habeas corpus under § 2241 only if it appears that a § 2255

motion is “inadequate or ineffective to test the legality of his detention.” 28 U.S.C. § 2255(e);

see also Barrett, 178 F.3d at 38 (explaining that a petitioner “cannot evade the restrictions of

§ 2255 by resort[ing] to the habeas statute, 28 U.S.C. § 2241, or the All Writs Act, 28 U.S.C.

§ 1651”). Recourse to the savings clause is appropriate “in rare and exceptional circumstances,”

such as where the restrictions on § 2255 motions would result in a “complete miscarriage of

justice.” Trenkler v. United States, 536 F.3d 85, 99 (1st Cir. 2008) (quoting in part In re

Dorsainvil, 119 F.3d 245, 251 (3d Cir. 1997)). A “miscarriage of justice” is defined as “only

those ‘extraordinary instances when a constitutional violation probably has caused the conviction

of one innocent of the crime.’” Id. (quoting McCleskey v. Zant, 499 U.S. 467, 494 (1991)).

       The First Circuit has not articulated the full scope of circumstances under which the

savings clause could apply. However, it has recognized that the savings clause “has most often

been used as a vehicle to present an argument that, under a Supreme Court decision” as to the

meaning of a criminal statute, “a prisoner is not guilty within the new meaning attributed to the



                                                  4
statute.” Sustache-Rivera v. United States, 221 F.3d 8, 16 (1st Cir. 2000). Therefore, “[m]ost

courts have required a credible allegation of actual innocence to access the savings clause.”

Trenkler, 536 F.3d at 99; see Barrett, 178 F.3d at 52-53 (discussing availability of § 2241 where

a petitioner claims “actual innocence”).

        A.      Lack of Jurisdiction

        The habeas claims here are not properly brought in the District of Massachusetts.

Petitioner’s contention that his career-offender classification is incorrect under Mathis involves

the validity of his sentence, rather than the execution. A claim involving the validity of the

sentence falls squarely under 28 U.S.C. § 2255. Again, it is well-settled that a § 2255 petition

must be brought in the district court where the petitioner was sentenced. See 28 U.S.C. § 2255;

United States v. Barrett, 178 F.3d 34, 50 n.10 (1st Cir. 1999). This Court did not impose the

sentence, and thus Massachusetts is not the proper venue for this petition.

        Furthermore, Plasencia previously filed a § 2255 claim, and thus is precluded from filing

a successive petition without first obtaining the approval of the appropriate appellate court, here

the Fourth Circuit. See 28 U.S.C. §§ 2244(b)(3)(A), 2255(h); Felker v. Turpin, 518 U.S. 651,

657 (1996); Trenkler, 536 F.3d at 96. He sought approval from the Fourth Circuit to do this on

three occasions, and each time the Fourth Circuit denied his petition. In fact, one of the petitions

denied by the Fourth Circuit expressly relied on the Mathis and Hinkle cases as grounds for

allowing a successive petition, which is the same argument made in this petition. Despite the

Fourth Circuit’s denial, he filed a nearly identical petition in this Court.

        In sum, this Court lacks jurisdiction to entertain the petition. Because the Court does not

have jurisdiction over the petition, it must either dismiss it or transfer it to the appropriate court

of appeals. See Pratt v. United States, 129 F.3d 54, 57 (1st Cir. 1997) (“[A]” district court, faced



                                                   5
with an unapproved second or successive habeas petition, must either dismiss it, or transfer it to

the appropriate court of appeals.”) (internal citations omitted). Plasencia’s request for a second

or successive petition on the grounds that Mathis and Hinkle warrant resentencing is the same

argument he makes here, was rejected by the Fourth Circuit on January 12, 2017. (1:03-cr-

00400-CMH-1, Docket No. 67). Therefore, there is no reason to transfer this action.

       B.      Savings Clause

       Even if this Court had jurisdiction, the savings clause set forth in § 2255 does not apply

to the petition. The savings clause is available in very limited circumstances. See Trenkler, 536

F.3d at 99. The petition contends that under Mathis and Hinkle, his two prior state convictions

are no longer predicate offenses for the career-offender enhancement, and that neither case was

available to him at the time of his sentencing and his initial post-conviction petition. However,

the Supreme Court in Mathis made clear that the rule the Court applied was merely an

application of its prior precedent in Taylor. See Mathis, 136 S. Ct. at 2251, 2257 (“Taylor set out

the essential rule governing [the Armed Career Criminal Act (“ACCA”)] cases more than a

quarter century ago. . . . Our precedents make this a straightforward case. For more than 25

years, we have repeatedly made clear that application of ACCA involves, and involves only,

comparing elements.”). Mathis did not state new law, but rather reaffirmed existing law.

Therefore, although Mathis was decided after his sentencing hearing, initial habeas petition, and

first §§ 2255 and 2241 petition, he had the opportunity to make this claim at earlier proceedings.

       Furthermore, Plasencia has failed to demonstrate how the calculation of his sentence

amounted to a “complete miscarriage of justice.” Trenkler v. United States, 536 F.3d 85, 99. He

contends that the district court erred in deeming him a career offender and if the court had

properly calculated, he would have received a lesser sentence. That may well be true. This,



                                                 6
however, does not establish a miscarriage of justice within the meaning of the definition,

employed by most courts, which usually requires that the convicted is “innocent of the crime.”

See id. For those reasons, the savings clause is not applicable to petitioner’s claim.

III.   Conclusion

       Accordingly, for the reasons set forth above, petitioner’s petition for a writ of habeas

corpus under 28 U.S.C. §§ 2241 and 2255 is DENIED.

So Ordered.



                                                      /s/ F. Dennis Saylor IV
                                                      F. Dennis Saylor IV
Dated: November 29, 2018                              United States District Judge




                                                 7
